BONDY, District Judge.
The plaintiff has joined in one action causes of action under the Jones Act, 46 U.S.C.A. § 688, against the owner or charterer of the ship on which he sustained personal injuries, and causes of action under the common law against the stevedoring company which employed him, all arising out of the same occurrence, to recover damages for injuries which he alleges were sustained through the negligence of one or both of these defendants.
It is my opinion that the trial judge in his charge to the jury can guard against the confusion which it is feared would arise because the causes of action and parties are joined. It does not appear that justice would be better served if the causes were severed and tried separately. In fact, if the causes are tried separately, the plaintiff may be deprived of a verdict though the jury in each action may believe he was injured through the negligence of one of the defendants but not of the defendant on trial.
The motion to sever the causes of action against the owner or charterer from those against the stevedoring company accordingly is denied. See Rule 20 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.